Citation Nr: 1046374	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to recognition of T.B. as the "helpless 
child" of the Veteran based upon permanent incapacity for self-
support prior to attaining the age of 18 years.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In June 2003, the Board remanded this issue for additional 
evidentiary development.  All requested development has been 
completed and the claim has been returned to the Board for 
adjudication.  

In September 2010, the Veteran testified before the undersigned 
via video conference.  A transcript of the hearing is associated 
with the claims file.  


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied entitlement 
to recognition of T.B. as permanently incapable of self-support 
due to physical or mental disability.  The Veteran was notified 
of the RO's determination in February 2000, and he submitted a 
timely notice of disagreement and substantive appeal as to that 
decision.  

2.  In November 2003, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to all pending issues, 
including the issue of entitlement to recognition of T.B. as 
permanently incapable of self-support due to physical or mental 
disability.  Therefore, the January 2000 rating decision became 
final as to that issue.  

3.  The evidence received since the January 2000 rating decision 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of recognition of T.B. as permanently incapable of 
self-support due to physical or mental disability, and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received and the claim of 
entitlement to recognition of T.B. as the "helpless child" of 
the Veteran based upon permanent incapacity for self-support 
prior to attaining the age of 18 may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.356 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a rating decision dated January 2000, the RO, in pertinent 
part, determined that permanent incapacity for self-support had 
not been established for T.B., the Veteran's daughter.  At that 
time, the RO considered statements from the Veteran that his 
daughter had muscular dystrophy, which rendered her disabled and 
required that she use multiple adaptive technologies to function 
independently.  

The RO also considered records from the Social Security 
Administration (SSA) which reflect that, as a child, T.B. was 
initially diagnosed with Ehlers-Danlos Syndrome, which was 
primarily manifested by bilateral hip dislocations and required 
the use of a Pavlik harness and other braces to prevent 
dislocations and extreme joint laxity.  The evidence showed that, 
by age 4, T.B.'s gait was unusual but her hips were no longer 
dislocated and she had no new problems.  The evidence also showed 
that T.B. attended day school where she was performing at age 
level cognitively but continued to have significant problems with 
fine and gross motor coordination.  The evidence further showed 
that she had done well in kindergarten, with no injuries or major 
medical problems.  

SSA records showed that, by age 13, T.B. was diagnosed with 
Ehlers-Danlos muscular dystrophy and used a three-wheeled 
wheelchair/scooter for ambulation.  The evidence showed that she 
required assistance moving from the hallway into the bathroom, as 
her scooter did not fit, and that she was able to walk at home by 
holding onto furniture and walls, although she was unstable and 
had a tendency to fall frequently.  

SSA records showed that, in November 1998, T.B. was diagnosed 
with left ventricular hypertrophy, which required the use of a 
ventilator at night.  In May 1999, when T.B. was 17 years old, 
her physician noted that she ambulated primarily with a motorized 
scooter, but that she was able to actively participate in most 
activities of daily living, including feeding, dressing, and 
bathing, noting that most of the house had been re-done for to 
assist with activities of daily living.  Subsequently, in 
December 1999, her physician noted that, while she was initially 
suspected to have Ehlers-Danlos syndrome, there was no collagen 
defect ever confirmed and that her diagnosis was congenital 
muscular dystrophy.  Her physician noted that her higher 
intellectual functions were normal and that she was able to care 
of her activities of daily living, specifically noting that she 
had no significant worsening of her muscle strength or 
respiratory complications since her last visit.  

The evidentiary record also contained a VA examination report, 
dated September 1999, wherein the Veteran reported that his 
daughter had significant problems with strength and muscular 
control and that she was only able to ambulate with the 
assistance of a three-wheel vehicle to function independently.  
The Veteran also reported, however, that T.B. was cognitively and 
emotionally intact and that he had purchased a specially modified 
van that she was able to drive despite her physical problems.  

SSA records dated in September 2000 reflect that, at age 19, T.B. 
was very frail and atrophic, as she weighed approximately 55 
pounds and suffered from mild to moderate distress with any 
movement.  Evidence dated in October 2000 noted T.B.'s diagnosis 
of muscular dystrophy and indicated that her functional 
limitations included needing supervision with activities of daily 
living and nursing.  

After considering this evidence, the RO determined that, while 
the evidence showed T.B. had significant physical limitations due 
to muscular dystrophy, she was cognitively intact and able to 
drive and, thus, the evidence of record did not establish that 
T.B. was permanently incapable of self-support prior to the age 
of 18 on June [redacted], 1999.  

The Veteran was advised of the RO's determination in February 
2000 and he submitted a timely notice of disagreement and 
substantive appeal as to the issue of whether T.B. was 
permanently incapable of self-support prior to the age of 18, 
which was certified to the Board for adjudication.  However, in 
November 2003, prior to adjudication of the self-support issue by 
the Board, the Veteran submitted a statement on VA Form 21-4138 
indicating that, if he was granted a total disability rating due 
to service-connected PTSD and individual unemployability, he 
would drop all pending appeals.  In a November 2003 rating 
decision, the RO increased the Veteran's disability rating for 
service-connected PTSD to 70 percent and granted entitlement to a 
total disability rating based upon individual unemployability, 
both effective October 2002.  As such, all issues on appeal were 
considered withdrawn by the Veteran, including the issue of 
entitlement to recognition of T.B. as permanently incapable of 
self-support, given his November 2003 statement.  See 38 C.F.R. 
§§ 20.202, 20.204(b) (2010).  

Because the Veteran withdrew his appeal as to the self-support 
issue prior to adjudication by the Board, the January 2000 rating 
decision became final as to that issue.  See 38 U.S.C.A. § 7105 
(West 2002).  

Since the January 2000 rating decision, the evidence submitted 
into the record includes a letter showing that T.B. received SSA 
Supplemental Security Income payments for disability beginning in 
October 1999, as well as a statement from the Veteran, dated 
April 2000, which reflected that T.B. was enrolled as a freshman 
at Lamar University in Beaumont, Texas.  Newly submitted evidence 
also included a VA examination report, dated February 2001, which 
reflects that T.B. was in college and living in the dorms, as 
well as a certification of school attendance, which shows that, 
as of May 2003, T.B. remained enrolled at Lamar University and 
was expected to graduate in 2005.  The Veteran has also submitted 
a medical record, dated July 1993, which reflects that, at the 
age of 12, T.B. had an antalgic gait, which required that she 
hold onto the wall or table for stability.  

Unfortunately, T.B. died during the pendency of this appeal and, 
in this regard, the Veteran submitted an official certificate of 
death, which shows T.B. died in March 2009, due to multiple organ 
dysfunction syndrome and septic shock, with muscular dystrophy 
also significantly contributing to her death.  

Finally, the new evidence associated with the record includes a 
transcript of the September 2010 video conference hearing, which 
documents the Veteran's testimony regarding T.B.'s muscular 
dystrophy and functional limitation related thereto.  He 
testified that, as a child, she required aid and attendance due 
to decreased muscular control and difficulty ambulating.  He 
testified that she had difficulty ambulating in elementary school 
and that she subsequently received her first scooter and 
wheelchair.  

The Veteran testified that, during high school, he bought her a 
car, which allowed her to spend time and go shopping with 
friends.  He also testified that she required assistance with 
activities of daily living in adult life and was unable to live 
independently, including financially.  He testified that it took 
her approximately five years to graduate from college and that, 
after college, she worked as a part time hostess at a restaurant 
and a greeter at Wal-Mart, where she earned no more than $8000 
annually.  He testified that both employers made accommodations 
for her, as they would allow her to leave or not come to work 
when she was not feeling well.  He also testified that her 
employment was marginal, as she could not work in her degree 
field of communications and ad layout because she could not find 
work in a small town and her condition debilitated her leaving 
her without any stamina.  

At the hearing, B.L. testified that she observed T.B. working at 
the restaurant, which installed ramps and expanded areas in order 
for her to get around and do her job.  The Veteran also testified 
that, during T.B.'s last years, he helped her with bathing, 
getting out of bed, getting dressed, and putting her in her 
scooter.  He testified that she was not capable of self-support 
before or beyond 18.  The Veteran has also submitted photographs 
of T.B. growing up, which show she had loose and flexible joints, 
including as a teenager, and that she required a wheelchair and 
scooter at an early age.  

In order to reopen this claim, the new evidence submitted in 
support thereof must show that T.B. was permanently incapable of 
self-support due to physical or mental disability prior to June 
[redacted], 1999, her eighteenth birthday.  See 38 C.F.R. § 3.356.  In 
evaluating whether permanent incapacity for self-support is 
shown, consideration must be given to the following principal 
factors:

(1) The fact that a claimant is earning his or her own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered to 
exist when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the age 
of 18 years, may be so held at a later date even though there may 
have been a short intervening period or periods when his or her 
condition was such that he or she was employed, provided the 
cause of incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases or 
injuries that could be considered as major factors.  Employment 
which was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, should 
not be considered as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of a child prior 
or subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the child, 
the economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases there 
should be considered whether the daily activities of the child in 
the home and community are equivalent to the activities of 
employment of any nature within the physical or mental capacity 
of the child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a major 
factor in the determination to be made, unless it is shown that 
it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or charitable 
considerations and which involved no actual or substantial 
rendition of services.

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases such as this, the focus of analysis must 
be on the claimant's condition at the time of his or her 18th 
birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or her 
18th birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self-support as 
of his or her 18th birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  See Id.  If the 
claimant is shown to be capable of self-support at age 18, VA is 
required to proceed no further.  See Id.

In evaluating the ultimate merits of this claim, the Board finds 
that the evidence showing T.B. received SSA disability benefits, 
as well as the medical evidence showing that she had an antalgic, 
unstable gait and the testimonial and photographic evidence 
regarding her difficulty ambulating, loose joints, and requiring 
a wheelchair and scooter is not considered new because those 
facts were known and considered at the time of the last final 
decision.  

Otherwise, the Board finds that the evidence submitted in support 
of the Veteran's claim since the January 2000 rating decision is 
new, as it was not of record at the time of the last final 
decision.  However, the Board finds that the newly submitted 
evidence is not material because it does not establish that the 
Veteran was incapable of self-support prior to the age of 18 and, 
thus, does not raise a reasonable possibility of substantiating 
the claim.  In making this determination, the Board notes that 
the remaining evidence, inclusive of the evidence regarding 
T.B.'s life during and after college and her work history, does 
not contain any information regarding her physical capacity prior 
to her 18th birthday and pertains only to her condition after she 
turned 18, which is not relevant to this claim.  In fact, this 
evidence preponderates against a finding that T.B. was not 
capable of self-support prior to 18, as it shows that she lived 
in the dorms during college, completed college, and obtained 
employment thereafter, albeit part time, not in the field in 
which she received her degree, and with certain accommodations 
made to her schedule.  Indeed, while it is clear that T.B.'s 
muscular dystrophy impaired her ability to function, the newly 
submitted evidence regarding her physical condition during and 
after college does not reflect that she was permanently incapable 
of self-support.  

The Board expresses its sincere sympathy with the Veteran and his 
family regarding the loss of T.B. and does not doubt that the 
Veteran believes that T.B. should be (and should have been) 
recognized as a "helpless child" based upon permanent 
incapacity for self-support prior to the age of 18; however, even 
presuming the credibility of the new evidence submitted in 
support of this claim, the Board finds it does not tend to show 
permanent incapacity due to mental or physical disability before 
T.B.'s 18th birthday.  Therefore, the Board finds that the 
evidence received in conjunction with the claim to reopen is not 
new and material, and does not serve to reopen the claim for 
recognition of T.B. as the "helpless child" of the Veteran 
based upon permanent incapacity for self-support.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found the evidence 
is not new and material, the Board must conclude that no further 
adjudication of this claim is warranted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Specific to requests to reopen, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases for 
the denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
notice letter also included the criteria for reopening a 
previously denied claim, the criteria for establishing permanent 
incapacity for self- support due to physical or mental 
disability, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about what 
evidence is necessary to substantiate the elements required to 
establish entitlement to the benefit sought that were found 
insufficient in the previous denial.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO obtained T.B.'s 
records from SSA and the Veteran has submitted medical and lay 
evidence in support of his claim.  Significantly, neither he nor 
his representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.


ORDER

New and material evidence having not been submitted, the claim 
for entitlement to recognition of T.B. as the "helpless child" 
of the Veteran based upon permanent incapacity for self-support 
prior to attaining the age of 18 years is not reopened, and the 
appeal is accordingly denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


